                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:17-cv-00601-FDW-DCK


 WHIRLPOOL        PROPERTIES,  INC., )
 WHIRLPOOL        CORPORATION,   and )
 MAYTAG PROPERTIES, LLC,             )
                                     )
      Plaintiffs,                    )
                                     )                      CONSENT JUDGMENT AND
 vs.                                 )                      PERMANENT INJUNCTION
                                     )
 FILTERS FAST, LLC,                  )
                                     )
      Defendant.                     )
                                     )

       THIS MATTER is before the Court on the joint motion of Plaintiffs Whirlpool Properties,

Inc., Whirlpool Corporation, and Maytag Properties, Inc. (“Maytag”) (collectively, “Whirlpool”),

and Defendant Filters Fast, LLC (“Filters Fast”). (Doc. No. 192).

       WHEREAS, Whirlpool Properties is the owner of United States Trademark Registration

Nos. 4,983,312; 1,251,511; 1,670,524; 937,550 and 626,550 (the “Whirlpool Registrations”),

United States Trademark Registration Nos. 5,232,741 and 4,697,632 (the “EveryDrop

Registrations”), United States Trademark Registration Nos. 2,520,284; 2,520,285 and 1,585,507

(the “KitchenAid Registrations”), and other trademarks;

       WHEREAS, Maytag is the owner of United States Trademark Registration Nos. 868,637;

2,638,631; 4,210,316; and 2,258,041 (the “Maytag Registrations”). The Maytag Registrations, the

Whirlpool Registrations, the EveryDrop Registrations, and KitchenAid Registrations are

collectively referred to herein as the “Whirlpool Marks”;

       WHEREAS, Filters Fast is a distributor and seller of replacement water filters

manufactured by Space Flex, LLC (“Space Flex”) bearing model no. WF537 (the “WF537 Filter”),


                                                1
which is compatible with the Whirlpool “Filter 1” design, and model no. WF710 (the “WF710

Filter”), which is compatible with the Whirlpool “Filter 3” design and other water filter products;

       WHEREAS, Filters Fast has used the Whirlpool Marks, without Whirlpool’s consent, in

connection with the advertising, promotion, sales, and distribution of WF537 Filters and WF710

Filters and other water filter products;

       WHEREAS, Whirlpool sued Filters Fast in this Court for trademark infringement, false

designation of origin, false advertising, and unfair and deceptive trade practices, and that action

remains pending as Whirlpool Properties, Inc. v. Filters Fast, LLC, Civil Action No. 3:17-cv-601-

FDW-DCK (the “Litigation”);

       WHEREAS, a jury verdict in the Litigation (Doc. No. 161) was filed on March 13, 2019,

which jury verdict found that Filters Fast engaged in trademark infringement, false designation of

origin, false advertising, and unfair and deceptive trade practices;

       WHEREAS, Filters Fast acknowledges that its use of the Whirlpool Marks, without

Whirlpool’s consent, constitutes (a) infringement thereof in violation of 15 U.S.C. § 1114, (b) a

false designation of origin and infringement of Whirlpool’s common law rights in the Whirlpool

Marks, and (c) false advertising in violation of 15 U.S.C. §1125(a);

       WHEREAS, Filters Fast acknowledges that it has engaged in willful unauthorized

advertising, promotion, sales, and distribution of water filters bearing the Whirlpool Marks in

manners that constitute unfair and deceptive acts and practices which affect commerce under

N.C.G.S.A. § 75-1.1;

       WHEREAS, Whirlpool and Filters Fast have reached an agreement to settle the Litigation

as set forth in this Consent Judgment and Permanent Injunction and a separate Settlement

Agreement that is contemporaneously and separately being executed;



                                                  2
        WHEREAS, Whirlpool and Filters Fast request this Consent Judgment and Permanent

Injunction be entered in the above-captioned case; and

        WHEREAS, Whirlpool and Filters Fast each acknowledge this Court has subject matter

jurisdiction in this proceeding and, further, consent to personal jurisdiction in the Western District

of North Carolina for purposes of enforcing the Settlement Agreement in the future.

        IT IS HEREBY ORDERED, DECREED and ADJUDGED as follows:

        1.         This Court has jurisdiction over Whirlpool, Filters Fast, and the subject matter of

Litigation.

        2.         Plaintiffs collectively have ownership and standing to sue for infringement of the

Whirlpool Registrations, the EveryDrop Registrations, the KitchenAid Registrations, the Maytag

Registrations, and other trademarks.

        3.         Filters Fast violated and is liable for each of the following: (a) trademark

infringement under 15 U.S.C. § 1114; (b) false designation of origin and infringement of

Whirlpool’s common law rights in the Whirlpool Marks; (c) false advertising under 15 U.S.C

§1125(a); and (d) unfair and deceptive acts and practices which affects commerce under

N.C.G.S.A. § 75-1.1.

        4.         This case is “exceptional” under 15 U.S.C. § 1117 for the Lanham Act claims in

this litigation.

        5.         Whirlpool is entitled to recover $17,570,028 in trebled damages for Filters Fast’s

unfair and deceptive practices under N.C.G.S.A. § 75-1.1.

        6.         Whirlpool is entitled to an award of reasonable attorney fees in the amount of

$1,180,911.




                                                    3
       7.      Whirlpool is entitled to an award of prejudgment interest in the amount of

$677,772.48.

       8.      Whirlpool is entitled to a money judgment encompassing the trebled jury verdict

plus attorney fees plus prejudgment interest in the amount of $19,428,711.48.

       9.      Defendant, its officers, agents, servants, employees, associates, and other persons

who are acting in concert or participated therewith are hereby permanently enjoined as of the date

hereof from:

               a.     In any online product listings or commercial advertisements for non-

                      Whirlpool refrigerator water filters, using any of the Whirlpool Marks

                      (Whirlpool®, EveryDrop®, KitchenAid®, Maytag®, Amana®, and

                      PuriClean®) or model numbers of genuine Whirlpool filters at the

                      beginning of product titles or product descriptions to name, identify, or

                      otherwise describe such non-Whirlpool refrigerator water filters, including

                      but not limited to such online product listings or commercial advertisements

                      on www.filtersfast.com;

               b.     In any online product listings or commercial advertisements, using any of

                      the Whirlpool Marks to falsely or misleadingly identify or suggest the

                      source of any non-Whirlpool refrigerator water filters, or describing

                      Whirlpool as affiliated with, or sponsoring or approving any non-Whirlpool

                      refrigerator water filters;

               c.     In any online product listings or commercial advertisements for non-

                      Whirlpool refrigerator water filters, using any images of a Whirlpool

                      refrigerator water filter as depicting the non-Whirlpool refrigerator water



                                                    4
     filter being advertised or offered for sale, including but not limited to such

     online    product      listings   or   commercial      advertisements      on

     www.filtersfast.com;

d.   Engaging in the practice of automatically redirecting online consumers

     from product listings or commercial advertisements for genuine Whirlpool

     refrigerator water filters to product listings offering only non-Whirlpool

     refrigerator water filters for sale, including but not limited to such

     commercial sales activities on www.filtersfast.com;

e.   Submitting product descriptions, commercial advertisements, or web links

     to product listings for any non-Whirlpool refrigerator water filters to any

     third-party which: (a) use any of the Whirlpool Marks or model numbers of

     genuine Whirlpool filters at the beginning of such product descriptions,

     commercial advertisements, or web links to name, identify, or describe such

     non-Whirlpool refrigerator water filters; or (b) which direct online

     consumers from product listings naming, identifying, displaying or

     otherwise describing Whirlpool refrigerator water filters to product listings

     offering non-Whirlpool refrigerator water filters for sale; and

f.   In any online product listings or commercial advertisements for non-

     Whirlpool refrigerator water filters, making any false statements regarding

     the filtration capabilities of the non-Whirlpool filters, including but not

     limited to false statements that the non-Whirlpool refrigerator water filters

     have been certified by any third-party organization to remove certain

     contaminants.



                                5
       10.     Other than as specified herein, each party shall bear its own costs and attorneys’

fees as they relate to any claims or counterclaims raised in the Litigation.

       11.     This Court shall retain jurisdiction over Whirlpool and Filters Fast for the purpose

of enforcing the terms of this Consent Judgment and Permanent Injunction and over any matters

related to or arising from the interpretation or enforcement of the Settlement Agreement.

       12.     This Consent Judgment and Permanent Injunction constitutes a final adjudication

of the issues of trademark infringement, false designation of origin, false advertising, and unfair

and deceptive trade practices raised in the Litigation.

       IT IS SO ORDERED, DECREED and ADJUDGED.


                                          Signed: May 28, 2019




                                                  6
